DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed 2 December 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 includes the limitation “the light beam forming a beam cross-sectional area which extends perpendicularly to a beam axis, wherein the beam axis length can be selected to cause the beam cross-sectional area to include (a) a core region with an inside diameter of at least 16 cm, wherein when the core region has an inside diameter of at least 16 cm, the light at least in the core region has a general color rendition index (CRI)  value of greater than 95, and an illuminance throughout the core region of at least 5000 lx. (b) an inner peripheral region surrounding the core region, and having an .
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 2 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that they have amended claims 1-12 and 22 in a manner which addresses the rejection under 35 USC 112(a).  The examiner respectfully disagrees.  The remarks offer no explanation as to how the amended claims address the rejection under 35 USC 112(a).  As noted in the new matter rejection above and 35 USC 112(a) rejection below, the amendment to the claims deletes essential subject matter, i.e. that the light beam forms a beam cross-sectional area which extends perpendicularly to a beam axis at a distance of 30 cm ± 0.5 cm from the light emitting body along the beam axis, without which the claim is not enabled.  
Applicant argues that they have amended claims 1-22 in a manner which addresses the rejection under 35 USC 112(b).  The examiner respectfully disagrees.  The remarks offer no explanation as to how the amended claims address the rejection under 35 USC 112(b).  Specifically, applicant does not explain what is meant by “wherein the beam axis length can be selected to cause the beam cross-sectional area 
Applicant argues that they have amended claims 2-3 in a manner which addresses the rejection under 35 USC 112(d).  The examiner respectfully disagrees.  The remarks offer no explanation as to how the amended claims address the rejection under 35 USC 112(d).  Specifically, the claims merely add the limitation that the central light and the peripheral lights are selected to produce the daylight deviation mean/spectral stability value, but since this limitation was already in claim 1 and by extension claim 23, claims 2 and 3 still do not further limit the parent claim.
Applicant states that the instant inventors have found, after extensive testing, that the change of the spectral wavelength at the periphery of the central spot is one of the biggest obstacles for the evaluation of a coated surface.  The examiner respectfully points out the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997), see MPEP 2145(I).  Applicant is welcome to present the results of the extensive testing they mention in an appropriate affidavit and the examiner will give the experimental results the appropriate consideration when they are entered into the record.  At present, however, this argument is no more than an unsupported attorney statement.
Applicant argues that Dettlaff does not teach one or more central light emitting elements (central light); a plurality of peripheral light emitting elements (peripheral In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case Dettlaff does not teach the structure of one or more central light emitting elements (central light); a plurality of peripheral light emitting elements (peripheral lights) positioned peripherally about the central light, but Brass does (see Brass Fig. 36).
Applicant argues that the inner peripheral region surrounding the core region must have a minimum size relative to the core and must also maintain at least 1000 lx throughout.  The examiner respectfully disagrees.  The language of the claims imposes no meaningful restriction on the size of the inner peripheral region: the claim states that is must have a diameter of 4 cm or more, but since it surrounds the core and the core has a diameter of 16 cm or more, it logically must have a diameter greater than the core and so it logically cannot have a diameter less than 16 cm.  That is, the diameter of Dettlaff’s inner peripheral region cannot fail to have a diameter of 4 cm or more because it surrounds the core region and the core region is already larger than 4 cm.  As for 1000 lx, this is merely where the claim defines the boundary between the inner peripheral region and the outer peripheral region.  The claim does not require that the inner peripheral region maintain 1000 lx so much as it defines the regions where the illuminance is between 1000-5000 lx as the inner peripheral region.  Also, as noted in the 112(b) rejection below, this claim limitation as written is geometrically impossible; a core region with a diameter of 16 cm cannot have an area of 16 cm, using the well 2 we can see that the area of the core region having a 16 cm diameter is about 201 cm2, not 16: this is in addition to the impossibility of a circle with a diameter of 4 cm surrounding a circle with a diameter of 16 cm.
Applicant argues that Dettlaff does not suggest that a change of wavelength at the periphery is disadvantageous, as Dettlaff states that either LEDs or Halogen can be used.  The examiner respectfully disagrees.  Dettlaff does indeed state that either LEDs or Halogen can be used, but this does not distinguish from the language of claim 1, which does not specify what type of lights the central and peripheral light emitting elements art.  Additionally, the instant specification also states that either LEDs or halogen can be used (page 7 lines 17-23), so the fact that Dettlaff does as well does not serve as any type of distinction.
Applicant argues that to better understand the objectives and benefit of a product in accordance with the claims, reference may be had to the following YouTube video prepared by the Applicant, particularly starting at 1:35: https://www.youtube.com/watch?v=oUHGCt7ZlzI.  The video in question is a demonstration of a hand-lamp bearing the trademark SATA® TrueSuntm, and comparison with unidentified competing products.  The examiner has considered the video for all it teaches, but finds that no distinction is shown between the instant invention and Dettlaff, because the demonstration shown in the video is between the SATA® TrueSuntm hand-lamp and un-named competitors’ hand-lamps, but Dettlaff is not a competitor’s product, it is also a SATA® hand-lamp.
Applicant argues that Brass does not suggest any particular purpose for the arrangement of LEDs, other than to fit a particular light casing.  The examiner 
Applicant argues that Brass provides baffles between lamps which would tend to produce uneven light distribution, as would the use of different colored LEDs.  The examiner respectfully disagrees.  There is no indication that using baffles between lamps would produce uneven light distribution, and in any case Brass’s baffles do not appear in all of Brass’s embodiments, meaning they are optional.  When it comes to the different colored LEDs Brass uses the lenses to superimpose the two beams as shown in Fig. 18, resulting in the even light distribution shown in Fig. 20 that is acceptable as white light (Brass paragraph 199).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 includes the limitation “the light beam forming a beam cross-sectional area which extends perpendicularly to a beam axis, wherein the beam axis length can be selected to cause the beam cross-sectional area to include (a) a core region with an inside diameter of at least 16 cm, wherein when the core region has an inside diameter of at least 16 cm, the light at least in the core region has a general color rendition index (CRI)  value of greater than 95, and an illuminance throughout the core region of at 
Claims 2-23 inherit the deficiency of claim 1.
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:	The claims as amended claim “the light beam forming a beam cross-sectional area which extends perpendicularly to a beam axis, wherein the beam axis length can be selected to cause the beam cross-sectional area to include (a) a core region with an inside diameter of at least 16 cm, wherein when the core region has an inside diameter of at least 16 cm, the light at least in the core region has a general color rendition index (CRI)  value of greater than 95, and an illuminance throughout the core region of at least 5000 lx. (b) an inner peripheral region surrounding the core region, and having an illuminance which decreases to 1000 lx, and has a diameter of at least 4 cm when the central cross-sectional area is 16 cm, (c) an outer peripheral region peripherally surrounding the inner peripheral region and having an illuminance which decreases from 1000 lx; and (d) the light spectrum across the beam cross-sectional area is homogeneous at least such that, in a spectral range with a 2 ~ 201 cm2, and so the limitation “when the central cross-sectional area is 16 cm” never happens, and further because an inner peripheral region surrounding the core region must have a larger diameter than the core region if it is to surround the core region,and so cannot be smaller than 16 cm.  Based on the disclosure, the examiner thinks the applicant meant to say “(b) an inner peripheral region surrounding the core region, and having an illuminance which decreases to 1000 lx, and has a WIDTH of at least 4 cm when the central cross-sectional DIAMETER is 16 cm” (see specification page 12 lines 6-7).
Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 describe methods of calculating the properties of the device of claims 1 and 23.  Since calculating the properties does not change the properties, there is no distinction between the invention claimed in claim 1 and that of claim 2 or between claim 23 and claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brass et al. (US 2007/0247844 A1) in view of Dettlaff et al. (DE 10 2014 018 940 A1).
Note: citations to Dettlaff refer to the translation.
With respect to claim 1:	Brass teaches “a hand-lamp for examining painted surfaces (901), comprising- a body (920+911) forming a handle (920) and a housing (911); a plurality of peripheral light emitting elements (peripheral lights) (904) the peripheral lights positioned upon the housing to project a light beam away from the handle and the housing when the peripheral lights are electrically energized (see Fig. 9), the light beam forming a beam cross-sectional area which extends perpendicularly to a beam axis (see Figs. 18, 20)”.
Brass’s Figs. 8-10 embodiment does not specifically teach one or more central light emitting elements (central light); a plurality of peripheral light emitting elements (peripheral lights) positioned peripherally about the central light; the central light positioned upon the housing to project a light beam away from the handle and the housing when the central light is electrically energized.
However, Brass’s Fig. 36 embodiment teaches one or more central light emitting elements (central light) (center 3603); a plurality of peripheral light emitting elements (peripheral lights) (peripheral 3603) positioned peripherally about the central light (Fig. 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the hand-lamp of Brass’s Figs. 8-10 embodiment with the light emitting element configuration of Brass’s Fig. 36 embodiment in order to fit a circularly profiled housing (Brass paragraph 240), thus allowing more flexibility in design options.
Brass does not specifically teach “wherein the beam axis length can be selected to cause the beam cross-sectional area to include (a) a core region with an inside diameter of at least 16 cm, wherein when the core region has an inside diameter of at least 16 cm, the light at least in the core region has a general color rendition index (CRI) value of greater than 95, and an illuminance throughout the core region of at least 5000 lx. (b) an inner peripheral region surrounding the core region, and having an illuminance which decreases to 1000 lx, and has a diameter of at least 4 cm when the central cross-sectional area is 16 cm, (c) an outer peripheral region peripherally surrounding the inner peripheral region and having an illuminance which decreases from 1000 lx; and (d) the light spectrum across the beam cross-sectional area is homogeneous at least such that, in a spectral range with a wavelength of between 380 to 700 nm, a daylight deviation mean at least in the core and inner peripheral regions is less than 20% 3Applicant: SATA GmbH & Co. KG whereby illuminance tapers down from the central region within the peripheral region while maintaining the daylight deviation mean to thereby promote identification of painting flaws”.

However, although Dettlaff’s inner diameter of about 10 cm (paragraph 33) is smaller than applicant’s claimed inner diameter of 16 cm, “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); see MPEP 2144.04(IV)(A)).  Changes in size are considered prima facie obvious in the absence of evidence of the criticality of the size in light of the pertinent case law, and in the present case there is no evidence of criticality of record.

It would have been obvious for one of ordinary skill in the art at the time the invention was filed to follow the ‘rule’ Dettlaff sets out in paragraph 3 by making the daylight hand-lamp produce light spectrum that is as close to daylight as possible throughout the cross section of the lamp, which is another way of saying the daylight deviation should be as close to zero as possible, and thereby achieve a daylight deviation mean below 20% as claimed in order to exclude metamerism of the colors and a different surface impression as much as possible.
However, Dettlaff states that the light intensity should be very even in the middle (paragraph 33).  
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to follow Dettlaff’s instructions to keep the light intensity even and thus achieve the claimed spectral stability factor with respect to the beam center at least in the core and inner peripheral regions less than 10% since Dettlaff describes such as being particularly advantageous (Dettlaff paragraph 33) and thus would encourage one of ordinary skill to optimize it.
With respect to claim 2:	Brass in view of Dettlaff inherently teaches “wherein the central light and the peripheral lights are selected to produce the daylight deviation mean when the calculation of the daylight deviation mean of a location of the beam cross-sectional area is performed such that a light spectrum that is normalized to the 
As noted in the 112 rejection above, the method by which the daylight deviation mean is calculated does not change anything, because measuring a property does not affect the property.  Consequently, claim 2 has the same scope as claim 1, and is rejected under the same reasoning.
With respect to claim 4:	Brass in view of Dettlaff does not specifically teach “wherein the core region has an inside diameter of at least 20 cm”.
However, although Dettlaff’s inner diameter of about 10 cm (paragraph 33) is smaller than applicant’s claimed inner diameter of 20 cm, “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); see MPEP 2144.04(IV)(A)).  Changes in size are considered prima facie obvious in the absence of evidence of the criticality of the size in light of the pertinent case law, and in the present case there is no evidence of criticality of record.
With respect to claim 5:	Brass does not specifically teach “wherein the illuminance in the core region is greater than 6000 lx”.
However, Dettlaff teaches “wherein the illuminance in the core region is greater than 6000 lx (paragraph 33)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the illuminance in the core region taught by Dettlaff 
With respect to claim 6:	Brass does not specifically teach “wherein the daylight deviation mean in the core and inner peripheral regions is less than 18%”.
However, Dettlaff suggests “wherein the daylight deviation mean in the core and inner peripheral regions is less than 18%”.
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to follow the ‘rule’ Dettlaff sets out in paragraph 3 by making the daylight hand-lamp produce light spectrum that is as close to daylight as possible throughout the cross section of the lamp, which is another way of saying the daylight deviation should be as close to zero as possible, and thereby achieve a daylight deviation mean below 18% as claimed in order to exclude metamerism of the colors and a different surface impression as much as possible.
With respect to claim 7:	Brass does not specifically teach “wherein the daylight deviation mean in the core region and inner peripheral region changes by less than 6%”.
However, Dettlaff suggests “wherein the daylight deviation mean in the core region and inner peripheral region changes by less than 6%”.
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to follow the ‘rule’ Dettlaff sets out in paragraph 3 by making the daylight hand-lamp produce light spectrum that is as close to daylight as possible throughout the cross section of the lamp, which is another way of saying the daylight deviation should be as close to zero as possible, and thereby achieve a 
With respect to claim 9:	Brass does not specifically teach “wherein the illuminance in the inner peripheral region decreases to 500 lx”.
However, Dettlaff inherently teaches “wherein the illuminance in the inner peripheral region decreases to 500 lx (paragraph 33)”.
Note: since the illuminance has a high of 11,000 lx (paragraph 33) and eventually gently and evenly drops off to zero (since it has a total cross section of 30 cm it must reach zero at a diameter of 30 cm; see paragraph 33), there is unavoidable a point where the illuminance decreases to 500 lx as a logical consequence of 500 being between 11,000 and 0.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the illuminance in the inner peripheral region taught by Dettlaff due to the art recognized suitability of such illuminance for the purpose of assessing a surface with it (Dettlaff paragraphs 33, 3).
With respect to claim 10:	Brass does not specifically teach “wherein the inner peripheral region is ring- shaped”.
However, Dettlaff teaches “wherein the inner peripheral region is ring- shaped (paragraph 33; the term “diameter” implies a circle)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the shape of the inner peripheral region taught by Dettlaff due to the art recognized suitability of such illumination for the purpose of assessing a surface with it (Dettlaff paragraphs 33, 3).

With respect to claim 13:	Brass teaches “wherein at least one of the central light and peripheral lights includes at least one halogen lamp (paragraph 13)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use a halogen bulb as taught by Brass’s prior art embodiment in order to have a greater radiation output over a broader spectrum as compared to the LEDs (Brass paragraph 13).
With respect to claim 14:	Brass teaches “wherein at least one of the central light and peripheral lights includes at least one light-emitting diode (paragraph 135)”.
With respect to claim 15:	Brass teaches “wherein the at least one light-emitting diode is a plurality of light-emitting diodes (paragraph 135), which each emit light with the same light spectrum relative to the others (paragraph 199)”.
With respect to claim 17:	Brass teaches “wherein the at least one light-emitting diode has a color- imparting luminescence material (paragraph 135)”.
With respect to claim 18:	Brass teaches “wherein the at least one light-emitting diode comprises a plurality of light-emitting diodes, wherein for forming the light spectrum at least one light-emitting diode is provided which emits light with a light spectrum that differs from the light spectrum of another light-emitting diode (paragraph 135)”.

With respect to claim 20:	Brass teaches “wherein the at least one light-emitting diode comprises a plurality of light-emitting diodes (Fig. 36), wherein the plurality of light-emitting diodes are arranged in a plane (see Fig. 36), with at least some of the plurality arranged with equal distribution on an outer circular orbit and at least some of the plurality arranged with equal distribution on an inner circular orbit (see Fig. 36)”.
With respect to claim 21:	Brass teaches “wherein the hand- lamp is embodied in the form of a cable-free hand-lamp (see Fig. 9) operated with a battery (123; shown but not labelled in Fig. 9; compare to Fig. 2)”.
With respect to claim 22:	Brass does not specifically teach “wherein the luminous intensity of the light beam is settable”.
However, Dettlaff teaches “wherein the luminous intensity of the light beam is settable (paragraph 33)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the hand-lamp of Brass with the settable luminous intensity of Dettlaff in order to keep the observation conditions controlled (Dettlaff paragraph 20).
With respect to claim 23:	Brass teaches “wherein when the spectral range is 400 to 700 nm (paragraph 199; white light has a spectral range of 400-700 nm)”.

However, Dettlaff states that the light intensity should be very even in the middle (paragraph 33).  
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to follow Dettlaff’s instructions to keep the light intensity even and thus achieve the claimed spectral stability factor with respect to the beam center at least in the core and inner peripheral regions less than 10% since Dettlaff describes such as being particularly advantageous (Dettlaff paragraph 33) and thus would encourage one of ordinary skill to optimize it.
With respect to claim 3:	Brass in view of Dettlaff teaches “wherein the central light and the peripheral lights are selected to produce the spectral stability value when the calculation of the mean of the spectral stability value with respect to the beam center of a location of the beam cross-sectional area is performed such that a light spectrum that is normalized to the maximum intensity is ascertained at that location, the difference of the ascertained light spectrum with respect to a light spectrum, which is normalized to the maximum intensity and was ascertained in the beam center, is formed, and subsequently the mean of the absolute differences over the spectral range of 400 to 700 nm is formed (see above)”.
As noted in the 112 rejection above, the method by which the spectral stability value is calculated does not change anything, because measuring a property does not 
With respect to claim 8:	Brass does not specifically teach “wherein the mean of the spectral stability factor with respect to the beam center in the core and inner peripheral regions is less than 8%”.
However, Dettlaff states that the light intensity should be very even in the middle (paragraph 33).  
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to follow Dettlaff’s instructions to keep the light intensity even and thus achieve the claimed spectral stability factor with respect to the beam center at least in the core and inner peripheral regions less than 8% since Dettlaff describes such as being particularly advantageous (Dettlaff paragraph 33) and thus would encourage one of ordinary skill to optimize it.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brass in view of Dettlaff as applied to claims 1, 14 above, and further in view of Tobler et al. (US 2005/0218836 A1).
With respect to claim 16:	Brass in view of Dettlaff teaches “the hand-lamp of claim 14”.
Brass does not specifically teach “wherein the at least one light emitting diode is a COB light-emitting diode”.
However, Tobler teaches “wherein the at least one light emitting diode is a COB light-emitting diode (paragraphs 7-10)”.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875